 1   Edward D. Boyack, Esq.
     Nevada Bar No. 005229
 2   Colli C. McKiever
     Nevada Bar No. 13724
 3   BOYACK ORME & ANTHONY
     7432 West Sahara Avenue, Suite 101
 4   Las Vegas, Nevada 89117
     Telephone: (702) 562-3415
 5   Facsimile: (702) 562-3570
     ted@boyacklaw.com
 6   colli@boyacklaw.com
     Attorney for Defendants YACK CONSTRUCTION INC.
 7   and MERCHANTS BONDING COMPANY (MUTUAL)

 8
                                UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
     UNITED STATES OF AMERICA FOR THE
11   USE AND BENEFIT OF AMERICAN                            Case No.: 2:17-cv-01994-MMD-DJA
     GENERAL CONSTRUCTION, INC. and
12   AMERICAN GENERAL CONSTRUCTION
     INC. dba AGC, INC.,                                    STIPULATION AND [PROPOSED]
13                                                          ORDER FOR DISMISSAL WITH
                                  Plaintiffs,               PREJUDICE
14
          v.
15
     YACK CONSTRUCTION INC.;
16   MERCHANTS BONDING COMPANY
     (MUTUAL); and PAE APPLIED
17   TECHNOLOGIES, LLC,,

18                                Defendants.

19
            Plaintiffs, UNITED STATES OF AMERICA FOR THE USE AND BENEFIT OF
20
     AMERICAN        GENERAL        CONSTRUCTION,          INC.,       and   AMERICAN   GENERAL
21

22   CONSTRUCTION, INC., d/b/a AGC, INC, Defendant YACK CONSTRUCTION, INC., and

23   Defendant MERCHANTS BONDING COMPANY (MUTUAL)1, by and through their

24   respective undersigned counsel of record, stipulate as follows:
25

26

27   1
      Defendant PAE Applied Technologies, LLC was previously dismissed from this action. See
28   ECF No. 31. The parties to this stipulation are the only remaining parties to the action.
            1.      The Parties to this Stipulation have settled and agreed to release their respective
 1

 2   claims pursuant to the terms of a Confidential Settlement Agreement and Mutual Release of

 3   Claims;

 4          2.      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), LR IA 6-2, and LR 7-
 5   1, the parties hereto agree and stipulate that the above-captioned matter, including any and all
 6
     claims between and among them, shall be DISMISSED with prejudice;
 7
            3.      The Parties further stipulate and agree that a copy of this Stipulation and Order
 8
     may be recorded with the Clark County Recorder; and
 9

10          4.      The Parties further stipulate and agree that each party will bear its own attorneys’

11   fees and costs with respect to the above-captioned case.

12      Dated January 31, 2020.                            Dated January 31, 2020.
13   BOYACK ORME & ANTHONY                             GREENBERG TRAURIG, LLP
14
     By: /s/ Colli C. McKiever                         By: /s/ Christopher R. Miltenberger
15      Edward D. Boyack, Esq.                            MARK E. FERRARIO
        Nevada Bar No. 5229                               Nevada Bar No. 1625
16                                                        CHRISTOPHER R. MILTENBERGER
        Colli C. McKiever, Esq.                           Nevada Bar No. 10153
        Nevada Bar No. 13724                              10845 Griffith Peak Drive, Suite 600
17      7432 W. Sahara Ave., Suite 101                    Las Vegas, Nevada 89135
18      Las Vegas, Nevada 89117                           Counsel for Plaintiffs
        Attorney for Defendants YACK
19      CONSTRUCTION INC.
        and MERCHANTS BONDING COMPANY
20      (MUTUAL)
21

22
                                           IT IS SO ORDERED.
23

24                                         ________________________________________________
                                           UNITED STATES DISTRICT COURT JUDGE
25

26                                         DATED:________________________
                                                 February 3, 2020

27

28

                                                  2
